DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
1.	Applicant's arguments filed 19 May 2022 have been fully considered but are not persuasive. The new limitations are disclosed by the newly cited references as detailed in the rejection below. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (U.S. Patent Application Publication # 2010/0153111) in view of Tibbitts et al. (U.S. Patent Application Publication # 2013/0084847).

Regarding claims 1, 9, and 15, Hirai discloses a method comprising: 
determining, by an electronic device, that the electronic device is in a traveling state (figs 2-4, etc); 
in response to the determination, automatically causing the electronic device to operate in a limited input mode (figs 2-4, etc); 
while the electronic device is operating in the limited input mode (figs 2-5c, 7, etc): 
receiving a first user input from a user at an application of the electronic device (fig 5a, etc); 
determining that the first user input was received using a non-voice input (fig 5a, etc); 
determining that use of the non-voice input is not allowed in the limited input mode (fig 5a, etc); and 
in response to determining that use of the non-voice input is not allowed while the electronic device is operating in the limited input mode, presenting a prompt instructing the user to provide input using a voice input that is allowed in the limited input mode (figs 2, 7, 8-16, Paragraph 85, etc).


Hirai fails to disclose determining that the electronic device is in a vehicle.
In the same field of endeavor, Tibbitts discloses determining that the electronic device is in a vehicle (fig 11B, 15, P15, 18, 21, 24, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Hirai to do so, as taught by Tibbetts, in order to improve safety of the vehicle and occupants (Tibbetts abstract).  

Regarding claims 2, 10, and 16, Hirai in view of Tibbetts further discloses receiving a user instruction to activate the application of the electronic device; determining that the user is inside the vehicle; and modifying a functionality of the application to correspond to the limited input mode (figs 2-5c, 7, etc; Tibbetts fig 11B, 15, P15, 18, 21, 24, etc).  

Regarding claims 3, 11, and 17, Hirai further discloses determining that at least one functionality of the application requires touch input to enter text; and modifying the at least one functionality to cause the application to accept only verbal input and not touch input while in the limited input mode (figs 7-16, etc: “uttered keyword” to enter text).  

Regarding claims 4, 12, Hirai further discloses that the first user input comprises interacting with a touch-based control to initiate a communication using the electronic device, further comprising disabling the touch-based control (figs 2, 5a, etc).  

Regarding claims 5, 13, and 18, Hirai further discloses replacing the touch-based control with a verbal prompt indicator, the verbal prompt indicator indicating to the user that the electronic device is actively receiving cognitive voice input (fig 8: microphone icon 1021, etc).  

Regarding claims 6, 14, and 19, Hirai further discloses receiving a second user input from the user through the voice input; processing the second user input (figs 5b-c, 17, etc); presenting, on a display screen of the device, text that represents the second user input (figs 9b-11, etc: “uttered keyword” displayed in upper-left corner, etc).  

Regarding claim 7, Hirai further discloses receiving a third user input from the user through the voice input; processing the third user input (figs 5b-c, 9b-11, 17, etc); and presenting a result of the processing on the display screen of the device (another one of figs 9b-11, etc: another “uttered keyword” displayed in upper-left corner, etc).  

Regarding claims 8 and 20, Hirai further discloses that wherein the third user input received through the voice input includes a verbal search request, and wherein the result of the processing includes one or more search results returned based on processing the verbal search request (figs 9b-11, etc: search results returned and displayed based on verbal search requests “neighboring facility” or “gas station”; or P20: search targets).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shelley Chen/
Patent Examiner
Art Unit 3667
August 13, 2022